Citation Nr: 9905097	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-13 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease with esophagitis, gastritis, 
and history of hiatal hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty service from October 1991 
to August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted entitlement to service connection for 
gastroesophageal reflux disease and assigned a 10 percent 
evaluation.  The veteran challenges the initial rating.

On appeal, the Board remanded the case to the RO for further 
developments by decision dated in March 1997.  At that time, 
the issue was characterized as entitlement to an increased 
rating.  In view of the guidance of the United States Court 
of Veterans Appeals (Court) nting service 
connection the RO assigned the 10 percent rating.  The RO, in 
the statement of the case, noted that after review of all the 
evidence on file, that rating was continued.  Thus, the Board 
concludes that for the entire time period in question, the RO 
has considered the 10 percent rating proper.  The issue 
before the Board then is taken to include whether there is 
any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  The 
developments requested in the aforementioned Remand have been 
accomplished and the case is now ready for appellate review 
on the issue as characterized.  Id.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  In 1994, the veteran's gastroesophageal reflux was 
manifested by nausea and stomach irritation, worse with spicy 
foods.  His current complaints include chest pain and 
heartburn in 1995, with no other symptoms since.  

3.  Objective findings of the veteran's gastroesophageal 
reflux in 1994 included abdominal tenderness.  He has no 
current symptomatology.

4.  There is no objective clinical evidence of chronic 
gastritis with multiple eroded or ulcerated areas, severe 
diarrhea or alternative with constipation, constant abdominal 
distress, debility, weight loss, or persistent symptoms with 
considerable impairment of health due to gastrointestinal 
pathology during any portion of the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
gastroesophageal reflux disease with esophagitis, gastritis, 
and history of hiatal hernia, for any portion of the appeal 
period, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14 
4.20, 4.113, 4.114, Diagnostic Codes (DCs) 7307, 7319, 7346 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

The relevant regulations also provide that when an unlisted 
condition is encountered it will be permissible to rate by 
analogy.  The Board notes that the rating schedule does not 
list gastroesophageal reflux as a specific disorder.  In such 
cases, ratings by analogy are authorized.  38 C.F.R. § 4.20 
(1998).  The RO initially rated the veteran's 
gastrointestinal disorder under DC 7399-7307 for gastritis.  
The Board will also consider DCs 7319 and 7346 for irritable 
bowel syndrome and hiatal hernia.  Consideration, as noted, 
will include the appropriate appeal period per Fenderson, 
supra.

Under DC 7307 (hypertrophic gastritis), chronic gastritis 
with small nodular lesions and symptoms warrants a 10 percent 
evaluation.  Chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms, warrants a 30 percent 
evaluation.  Finally, a 60 percent evaluation may be 
warranted for chronic gastritis with severe hemorrhage, or 
large ulcerated or eroded areas.  38 C.F.R. § 4.114, DC 7307 
(1998).

Under the provisions of DC 7319 (irritable bowel syndrome), a 
noncompensable evaluation is warranted for mild disease, with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation is warranted for 
moderate disease, with frequent episodes of bowel 
disturbances with abdominal distress.  Finally, a 30 percent 
evaluation, the highest available under this code, is 
warranted for severe disease, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, DC 7319 (1998).

Under the provisions of DC 7346 (hiatal hernia), a 10 percent 
evaluation is warranted for two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346 (1998).

Further, diseases of the digestive system, particularly 
within the abdomen, which produce a common disability picture 
characterized by varying degrees of abdominal pain, anemia, 
and disturbances in nutrition are considered coexisting 
abdominal conditions and do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principles of pyramiding outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. §§ 4.113, 4.114 (1998).  Thus, the Board 
will consider gastroesophageal reflux and hiatal hernia as 
one disability but will consider the relevant diagnostic code 
for each.

In a July 1994 VA general medical examination report, the 
veteran revealed that he first developed gastrointestinal 
symptoms in October 1991 with worsening in May 1992.  His 
initial symptoms included mid sternal chest pain, nausea, and 
vomiting, with hematemesis and melena.  Initial endoscopy 
reportedly showed gastritis and esophagitis with a small 
hiatal hernia.  He complained of associated nausea and 
irritation of the stomach, worse with certain foods, 
especially spicy foods.  Medications included Zantac, 
Prilosec, Reglan, Carafate, and Pepto Bismol.  He denied 
melena, hematochezia, diarrhea, or hematemesis.  Physical 
examination revealed that vital signs were stable, and he 
appeared well-developed and well-nourished.  He had 
normoactive bowel sounds but complained of tenderness with 
palpation in the mid epigastric area and upper left quadrant.  
Rectal examination was heme negative with normal rectal tone.  
The final diagnosis was gastroesophageal reflux disease.  
There are no other outpatient VA or private medical records 
associated with the claims file.

Upon remand from the Board, the veteran underwent a VA 
esophageal and hiatal hernia examination in November 1997.  
He related a history of reflux disease since 1991, when he 
developed chest pain and heartburn.  An in-service work-up 
apparently showed gastritis, esophagitis, and hiatal hernia.  
He reported that his last attack of chest pain or heartburn 
was in 1995 and he had had no other symptoms since that time.  
Specifically, he denied bleeding, nausea, vomiting, diarrhea, 
constipation, or heartburn since 1995.  Physical examination 
was negative for melena or bleeding, night sweats, weight 
loss, fever or chills, nausea, vomiting, diarrhea, 
constipation, or abdominal pain.  He was in no acute distress 
and abdomen was soft, nontender, and nondistended and without 
guarding or rebound.  Rectal examination was negative for any 
blood noted.  Guaiac examination was negative as well.  An 
upper gastrointestinal (GI) series reportedly showed no 
significant hernia or gastroesophageal reflux and no active 
ulcer.  The clinical impression was gastroesophageal reflux 
disease with episodes of esophagitis, gastritis, and a 
history of hiatal hernia.

After reviewing the evidence on file, it is the conclusion of 
the Board that an evaluation in excess of 10 percent is not 
in order for any of the time period in question.  The 10 
percent rating contemplates chronic gastritis with small 
nodular lesions (identified by gastroscope) and symptoms (DC 
7307), moderate irritable bowel syndrome (DC 7319), and 
epigastric distress consistent with less than considerable 
impairment of health (DC 7346).  Separate ratings for these 
pathologies are prohibited: "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  38 C.F.R. § 4.14 (1998); Estaban v. 
Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993); see also 38 C.F.R. § 4.114 (1998).

The Board notes that the evidence does not support a higher 
evaluation under DC 7307.  First, there is no evidence that 
the veteran had confirmed eroded or ulcerated areas of the 
gastrointestinal tract after service discharge.  Although it 
does not appear that he underwent gastroscopy in the July 
1994 VA examination, the most recent upper GI series showed 
no active ulcer and no significant hernia or reflux disease.  
In addition, he reported symptoms of gastritis in 1994, i.e. 
nausea and abdominal irritation with spicy foods, but 
symptomatology alone, without confirmed evidence of 
hypertrophic gastritis, is not sufficient to warrant an 
increased rating under DC 7307.

Further, the evidence does not support a higher than 10 
percent evaluation under DC 7319.  A 30 percent evaluation 
under this code requires severe irritable bowel syndrome with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress.  In the July 1994 VA 
examination, the veteran denied having diarrhea.  Moreover, 
he complained of abdominal tenderness only on palpation but 
his bowel sounds were normal and stool was heme negative, 
suggesting that more or less constant abdominal distress was 
not present at that time.  In the most recent VA examination, 
the veteran specifically denied diarrhea, constipation, or 
abdominal distress.  He reported that he had not had any 
symptoms since 1995.  He had no specific complaints related 
to his gastrointestinal disorder and was without significant 
symptomatology.  Therefore, the Board finds that the criteria 
for a higher rating under DC 7319 are not met.  

Finally, the Board finds no evidence of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health which 
would warrant a 30 percent evaluation under DC 7346.  In the 
first VA examination, the veteran reported that he used 
Zantac, Prilosec, Reglan, Carafate, and Pepto Bismol.  He 
complained of nausea and stomach irritation after eating 
spicy foods but there was no suggestion that the veteran 
showed signs or symptoms of considerable impairment of 
health.  Specifically, his vital signs were stable and he 
appeared well developed and well nourished.  In the most 
recent VA examination, he specifically denied bleeding, 
nausea, vomiting, diarrhea, constipation, heartburn, night 
sweats, weight loss, fever or chills, or abdominal pain.  
This evidence does not support a finding of considerable 
impairment of health which would warrant a higher rating 
under DC 7346.  

While the evidence is uncontroverted that the veteran has 
gastroesophageal reflux and irritable bowel syndrome, there 
is no competent evidence of severe disease or severe 
impairment of health.  It is the conclusion of the Board, 
therefore, that the evidence on file does not support an 
increased rating for gastroesophageal reflux disease with 
irritable bowel syndrome.  The current objective findings 
more nearly approximate those for the 10 percent rating, and 
accordingly the lower rating is for application.  38 C.F.R. 
§ 4.7 (1998).  

The Board has considered the veteran's statements that his 
gastrointestinal disorder is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  These requirements for the consideration of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of 
disability and any changes in the condition.  The Board has 
considered these provisions, taking into consideration the 
objective findings as well as the subjective statements of 
the veteran, and finds that his gastroesophageal reflux 
disease with irritable bowel syndrome warrants no more than a 
10 percent evaluation.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease with esophagitis, gastritis, 
and history of hiatal hernia, for the entire time considered, 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

